SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department
1446
KA 11-00850
PRESENT: SCUDDER, P.J., SMITH, FAHEY, CARNI, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

STEVE HOLD, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (SHERRY A. CHASE OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (DAVID A. HERATY OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County
(Christopher J. Burns, J.), rendered February 25, 2011. The judgment
convicted defendant, upon a nonjury verdict, of criminal possession of
a forged instrument in the second degree (five counts).

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him,
following a nonjury trial, of five counts of criminal possession of a
forged instrument in the second degree (Penal Law § 170.25). Contrary
to defendant’s contention, viewing the evidence in the light most
favorable to the People, we conclude that it is legally sufficient to
establish that he had knowledge that the five checks were forged
instruments (see generally People v Danielson, 9 NY3d 342, 349). All
of the checks were both written to and endorsed by defendant, and the
People presented photographic evidence of defendant at the teller
counter at the time four of the checks were cashed. The account
holder testified that several checks had been taken from her home and
that she had not written any checks to defendant, whom she did not
know. The evidence established that defendant cashed two different
checks at separate branches of the same bank, within one hour.
Defendant was arrested when he attempted to cash a fifth check and
bank personnel ascertained that the account holder had not written the
check to defendant. “Guilty knowledge of forgery may be shown
circumstantially by conduct and events” and, here, defendant’s conduct
and the events support the determination that defendant knew that the
checks were forged (People v Johnson, 65 NY2d 556, 561, rearg denied
66 NY2d 759; see People v Moore, 41 AD3d 1202, 1203-1204, lv denied 9
NY3d 879; cf. People v Green, 53 NY2d 651, 652; People v Manges, 67
AD3d 1328, 1329).
                                 -2-                          1446
                                                         KA 11-00850

     Viewing the evidence in light of the elements of the crime of
criminal possession of a forged instrument in the second degree in
this nonjury trial (see Danielson, 9 NY3d at 349), we further conclude
that the verdict is not against the weight of the evidence (see
generally People v Bleakley, 69 NY2d 490, 495).




Entered:   December 21, 2012                   Frances E. Cafarell
                                               Clerk of the Court